12-3316-cv
         Arrocha v. City University of New York



                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 1st
 3       day of July, two thousand thirteen.
 4
 5       PRESENT:
 6                   DEBRA ANN LIVINGSTON,
 7                   GERARD E. LYNCH,
 8                   RAYMOND J. LOHIER, JR.,
 9                               Circuit Judges.
10       _____________________________________
11
12       JOSE LUIS ARROCHA,
13
14                                   Plaintiff-Appellant,
15
16                          v.                                                   12-3316-cv
17
18       CITY UNIVERSITY OF NEW YORK, et al.,
19
20
21                         Defendants-Appellees.
22       _____________________________________
23
24       FOR PLAINTIFF-APPELLANT:                           Jose Luis Arrocha, pro se, Brooklyn, NY.
25
26       FOR DEFENDANTS-APPELLEES:                          Matthew W. Grieco, Assistant Solicitor General of
27                                                          Counsel, Eric T. Schneiderman, Attorney General
28                                                          of the State of New York, Barbara D. Underwood,
29                                                          Solicitor General, Michael S. Belohlavek, Senior
30                                                          Counsel, Albany, NY.
31
 1           Appeal from a judgment of the United States District Court for the Eastern District of New

 2   York (Vitaliano, J.).

 3           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5           Plaintiff-Appellant Jose Luis Arrocha, proceeding pro se, appeals from the district court’s

 6   judgment granting the defendants’ motion to dismiss his civil rights and employment discrimination

 7   action pursuant to Federal Rule of Civil Procedure 12(b)(6). We assume the parties’ familiarity with

 8   the underlying facts, the procedural history of the case, and the issues on appeal.

 9           We review a district court’s Rule 12(b)(6) dismissal of a complaint de novo. See Famous

10   Horse Inc. v. 5th Ave. Photo Inc., 624 F.3d 106, 108 (2d Cir. 2010). The complaint must plead

11   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

12   U.S. 544, 570 (2007). Although all allegations contained in the complaint are assumed to be true,

13   this tenet is “inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A

14   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

15   the reasonable inference that the defendant is liable for the misconduct alleged.” Id. We remain

16   obligated, however, to construe pro se complaints liberally. See Harris v. Mills, 572 F.3d 66, 71-72

17   (2d Cir. 2009). Thus, while pro se complaints must contain sufficient factual allegations to meet the

18   plausibility standard, id., we should look for such allegations by reading pro se complaints with

19   “special solicitude” and interpreting them to raise the “strongest [claims] that they suggest.”

20   Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (per curiam) (emphasis

21   omitted).

22


                                                        2
 1          Upon review, we conclude that the district court properly granted the defendants’ motion to

 2   dismiss on the ground that the claims were implausible. We need not reach Arrocha’s argument that

 3   his 2009 Title VII claims that the district court dismissed as time-barred were properly brought

 4   because the district court should have treated his EEOC intake form as an EEOC charge (an

 5   argument that, in any event, was not presented to the district court). Arrocha’s 2009 Title VII claims

 6   rely on the same legal predicates and factual allegations as his 2009 § 1983 claims. Because we

 7   conclude that the district court correctly dismissed the latter claims for failing to state a claim, his

 8   Title VII claims were also properly dismissed, even assuming they were timely when filed.

 9          For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

10                                                  FOR THE COURT:
11                                                  Catherine O’Hagan Wolfe, Clerk




                                                        3